Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 1 of 31 Page ID #:1
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 2 of 31 Page ID #:2



                                AFFIDAVIT

I, Meagan M. Buckley, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

        1.   I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed since June 2016.

I received basic law enforcement training at the FBI Academy in

Quantico, Virginia from June 2016 to November 2016.          This

training included segments on conducting criminal

investigations, narcotics identification, gangs, and other law

enforcement topics.    From December 2016 to January 2021, I was

assigned to the Los Angeles Metropolitan Task Force on Violent

Gangs (“LAMTFVG”) conducting investigations of the Mara

Salvatrucha criminal street gang (“MS-13”). Since January 2021,

I have been assigned to the Orange County Violent Gang Task

Force (OCVGTF), which is a multi-agency task force investigating

the criminal activities of violent gangs in the Orange County

area.

        2.   Prior to working for the FBI, I was an Assistant

District Attorney with the Essex County District Attorney’s

Office in Salem, Massachusetts from March 2014 to June 2016.

During this time, I was assigned to work fugitive, narcotic,

firearm, and gang prosecutions as well as general crimes.

        3.   During my tenure with the FBI, I have participated in

numerous investigations of violent crime, drug trafficking

organizations, and large-scale street gangs, including criminal

enterprise investigations that have involved court-authorized
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 3 of 31 Page ID #:3



interception of wire, oral, and electronic communications.            I

have participated in the investigation and prosecution of

Racketeer Influenced and Corrupt Organization Act (“RICO”)

violations in this district.      I have become familiar with the

methods, language, structures, and criminal activities of street

gangs and transnational gangs operating in and through this

judicial district.    I have become familiar with the street and

leadership level extortion collection activities of these gangs.

I have become familiar with the types and amount of profit made

by narcotics smugglers and the methods, language, and terms

which are used to disguise the source and nature of the profits

from their illegal narcotic dealings.

     4.    During the course of my career, I have personally

interviewed numerous gang members and narcotics traffickers in

the gang and narcotics criminal enterprise investigations I have

worked.   I have participated in the debriefing of cooperating

defendants, witnesses, confidential human sources, and

defendants who had personal knowledge regarding criminal street

gang activity, major narcotics trafficking organizations, and

other criminal offenses, including violent crimes.          Through

these efforts, I have become very familiar with the methods used

by gang members and narcotics traffickers.         Specifically, I have

become knowledgeable about the investigative techniques that are

useful and viable in certain situations and those that are not.

I have also consulted with other investigators who have

extensive training and experience in criminal enterprises and

financial investigations.     I have executed numerous search



                                       2
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 4 of 31 Page ID #:4



warrants for gang and narcotics investigations seeking evidence

of the trafficking of controlled substances, weapons violations,

gang indicia, and violent crimes.

                       II. PURPOSE OF AFFIDAVIT

     5.      This affidavit is made in support of a criminal

complaint against Wesley Norris (“NORRIS”) for a violation of 18

U.S.C. § 922(g)(1), Felon in Possession of a Firearm and

Ammunition.

     6.      This affidavit is also made in support of an

application for a warrant to search 28 digital devices

(collectively, the “SUBJECT DEVICES”), in the custody of the

Federal Bureau of Investigation, in Orange, California, as

described more fully below and in Attachment A.

     7.      The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 922(g)(1), Felon in Possession of a Firearm, and 18

U.S.C. § 1028A, Aggravated Identity Theft (the “Subject

Offenses”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

     8.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint

andwarrant and does not purport to set forth all of my knowledge

of or investigation into this matter.        Unless specifically




                                       3
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 5 of 31 Page ID #:5



indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                    III. PROPERTY TO BE SEARCHED

       9.   The property to be searched is the following digital

devices (collectively, the “SUBJECT DEVICES”), seized on

February 10, 2021 and currently maintained in the custody of the

Federal Bureau of Investigation in Orange, California:

            a.   Samsung Galaxy S9+ cellular telephone, Serial

Number 353321091776420 (“SUBJECT DEVICE 1”);

            b.   Black iPhone (“SUBJECT DEVICE 2”);

            c.   Dell Laptop computer, Serial Number 3431819198

(“SUBJECT DEVICE 3”);

            d.   Lenovo Laptop computer, Serial Number removed

(“SUBJECT DEVICE 4”);

            e.   Apple iMac Desktop (“SUBJECT DEVICE 5”);

            f.   Zebra Handheld Computer, Serial Number

18254522506393 (“SUBJECT DEVICE 6”);

            g.   Black USB with Wireless Insert (“SUBJECT DEVICE

7”);

            h.   Gray PNY 32GB External Storage Device (“SUBJECT

DEVICE 8”);

            i.   Black and Silver imitation 8GB External Storage

Device, SBH10260000526 (“SUBJECT DEVICE 9”);

            j.   HP Computer Tower (“SUBJECT DEVICE 10”);

            k.   Apple Computer Tower (“SUBJECT DEVICE 11”);

            l.   Black Logitech External Storage Device, 810-

000215, LZ72773 (“SUBJECT DEVICE 12”);


                                       4
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 6 of 31 Page ID #:6



          m.    Silver Metal “Citibank” External Storage Device

(“SUBJECT DEVICE 13”);

          n.    Black, Green, and Silver 360 Wifi USB Device

(“SUBJECT DEVICE 14”);

          o.    Black and Silver External Storage Device

(“SUBJECT DEVICE 15”);

          p.    MicroSD, 512MB, ATMTLAL76C01641B049695 (“SUBJECT

DEVICE 16”);

          q.    Purple Sony 4MB Memory Stick, MSA-4A, J305Z43

(“SUBJECT DEVICE 17”);

          r.    Purple Sony 32MB Memory Stick, MSA-M32A, L322Z0A

(“SUBJECT DEVICE 18”);

          s.    Blue SanDisk, 16GB SDHC Card, BL1819351604Z

(“SUBJECT DEVICE 19”);

          t.    Black Canon Multi-Media Card, MMC-16M,

HB28H016MM2 (“SUBJECT DEVICE 20”);

          u.    MicroSD card, 2017-05-28 (“SUBJECT DEVICE 21”);

          v.    AT&T SIM 89014103243490074736 (“SUBJECT DEVICE

22”);

          w.    AT&T SIM 89014103270196491492 (“SUBJECT DEVICE

23”);

          x.    T-Mobile SIM 8901260162757122381 (“SUBJECT DEVICE

24”);

          y.    Verizon SIM 8931440885419713409 (“SUBJECT DEVICE

25”);

          z.    240D008930B205 SIM (“SUBJECT DEVICE 26”);




                                       5
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 7 of 31 Page ID #:7



              aa.   V SIM, 89148000004296308375 (“SUBJECT DEVICE

27”);

              bb.   T-Mobile SIM 8901260185770326077 (“SUBJECT DEVICE

28”).

                      IV. STATEMENT OF PROBABLE CAUSE

        A.    Summary of Probable Cause

        10.   NORRIS has felony convictions.    On February 10, 2021,

Newport Beach Police Detectives executed a search warrant at

NORRIS’s residence.      During the execution of the search warrant,

detectives located a large plastic storage box in the office.

Inside the box, detectives located a GMBH Model 66 .22 caliber

Revolver, Serial Number 120811, and a DPMS Rifle lower receiver

Model A-15 .223 caliber, Serial Number DM10676K. In addition to

the firearms, detectives found a Magpul thirty round rifle

magazine loaded with twenty-nine .223 rounds, a Magpul thirty

round rifle magazine loaded with seventeen .223 rounds, a Hera

Arms thirty round rifle magazine loaded with twenty-eight .223

rounds, and a Metal thirty round rifle magazine loaded with

twenty-two .223 rounds.      The box also contained a credit card in

NORRIS’s name.      In a closet in the office, detectives located

nine rounds of loose ammunition of various calibers.           A

certified ATF nexus examiner viewed the firearms and the

ammunition that was located in NORRIS’s apartment.          He found

that the firearms and ammunition were manufactured outside of

California and therefore had traveled in interstate commerce.

Throughout the apartment, detectives also located identity

documents, financial documents, and fraudulent checks belonging


                                       6
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 8 of 31 Page ID #:8



to twenty-five different victims.       They also found the SUBJECT

DEVICES in the apartment or on NORRIS’s person.

        B.    NORRIS’s Criminal History

        11.   On March 12, 2021, I reviewed NORRIS’s criminal

history, as reflected on his National Crime Information Center

report, and found the following.       On January 31, 2019, NORRIS

was convicted ofthe following felony charges, in case number

SBAYA09940001, in California Superior Court, County of Los

Angeles:

              a.    Grand Theft Auto,in violation of California

Penal Codes§ 487(D)(1);

              b.   Possession of the Identities of 10+ Persons With

the Intent to Defraud, 530.5(C)(3); and

              c.   Possession of Metal Knuckles, in violation of

California Penal Code § 21810.

NORRIS was sentenced to three years probation and 364 days in

jail.

        12.   NORRIS is presently on felony probation for his above-

referenced January 13, 2019 convictions.

        C.    Newport Beach Police Department Investigation of a
              Stolen Rental Car

        13.   I have reviewed several Newport Beach Police

Department reports concerning an investigation into NORRIS.

From those reports, I have learned the following:

              a.   On January 4, 2021, a male, later identified as

NORRIS, entered the Enterprise Rent-A-Car at 2606 Coast Highway

West, Newport Beach, California 92663.        The male completed a




                                       7
 Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 9 of 31 Page ID #:9



same day vehicle rental for a 2020 GMC Yukon, California license

plate 8PGM162, Vehicle Identification Number (VIN)

1GKS1HKJ2LR299876, with a California driver’s license and credit

card in the name of “Christian Parsons.”        The California

driver’s license was scanned into the Enterprise Rent-A-Car

system by clerk Dylan Goodman and populated the rental car

forms, indicating that the license was legitimate.

             b.   The 2020 GMC Yukon was not returned on the return

date of January 6, 2021.     On January 13, 2021, Enterprise Rent-

A-Car sent a demand letter to “Christian Parson” but the vehicle

was not returned.

             c.   On January 25, 2021, Newport Beach Police Officer

D. Maisano took a report from Enterprise Rent-A-Car clerk

Goodman regarding the missing 2020 GMC Yukon.         Goodman provided

Officer Maisano with a digital image of the identification

provided by “Christian Parsons.”       Goodman told Officer Maisano

that he would definitely recognize the male who rented the 2020

GMC Yukon if Goodman saw him again.        Goodman was able to

activate the Onstar Global Positioning System (GPS) on the 2020

GMC Yukon.    Officer Maisano responded to the location of the

OnStar GPS and found the 2020 GMC Yukon in the underground

parking structure of the Eight80 apartment complex, 1815

Sherington Place, Newport Beach, California 92663.          The 2020 GMC

Yukon was towed by G&W Towing and held for evidence processing

by the Newport Beach Police Department.

             d.   On January 26, 2021, Newport Beach Police

Detective D. Mesri utilized a recent Department of Motor



                                       8
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 10 of 31 Page ID #:10



Vehicles (DMV) photograph of Christian Parsons to create an

identification six-pack.

          e.     On January 28, 2021, Detective Mesri and Newport

Beach Detective E. Bledstein met with Goodman at Enterprise

Rent-A-Car.    Investigator Bledstein, who was not familiar with

the underlying case, read Goodman the Witness Admonishments and

Instructions and showed the six-pack including the photograph of

Christian Parsons in Position 3 to Goodman.         Goodman did not

identify Parsons in the six-pack.

          f.     On January 28, 2021, Detective Mesri contacted

Christian Parsons via telephone.       Parsons told Detective Mesri

that Parsons had renewed his driver’s license in September 2020

but had never received the license.        Several months prior to the

interview with Detective Mesri, Parsons received a letter from

Fox Rent-A-Car regarding a vehicle Parsons had not rented.

Parsons also received a letter from Enterprise Rent-A-Car

regarding the 2020 GMC Yukon.      Parsons’ credit card statements

did not reflect the vehicle rentals.       Parsons said that no one

had permission to use his driver’s license or credit cards.

          g.     On January 29, 2021, at approximately 12:43 A.M.,

Newport Beach Police Officer T. Butler stopped a Chevrolet

Camaro, California license plate 8JBD669, for swerving between

lanes and into the bicycle lane, in violation of California

Vehicle Codes 21658(a) and 22107.       The vehicle was a Hertz

rental vehicle rented to “Christian Parsons.”         The driver of the

vehicle was identified as NORRIS.       After confirming that NORRIS

was on active probation, Officer Butler conducted a search of



                                       9
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 11 of 31 Page ID #:11



the vehicle.    In the vehicle, Officer Butler located a

California Driver’s License and multiple cards for “Christian

Parsons,” and a credit card for “Richard Power” associated with

Traci Woodward.    When contacted by telephone, Woodward said she

owns a business and she had multiple fraudulent transactions on

her American Express account. Woodward said she did not know a

“Richard Power” and that NORRIS did not have permission to

possess her documents or documents associated with her business.

NORRIS was placed under arrest for 530.5(E) Possession of Stolen

Mail and 12500(A) Driving Without a License.         During the arrest,

NORRIS was found to be in possession of multiple credit cards in

the name of “Christian Parsons.”       One of the credit cards in

NORRIS’s possession ended in 4559.       Officer Butler provided the

information regarding NORRIS’s arrest to Detective Mesri.

Detective Mesri viewed a photograph of the “Christian Parsons”

license provided by NORRIS during the stop.         The license had an

issue date of August 21, 2020 and appeared to be the September

2020 license Parsons never received.        Detective Mesri utilized

NORRIS’s mugshot from Officer Butler’s arrest to create an

identification six-pack including NORRIS.

          h.      On January 29, 2021, Detective Mesri and Newport

Beach Police Officer Adame went to Enterprise Rent-A-Car to meet

with Goodman.   Officer Adame, who was not familiar with the

underlying investigation, read Goodman the Witness Admonishments

and Instructions and showed the identification six-pack,

including NORRIS in position #2, to Goodman.         Goodman selected

NORRIS’s photograph from the six photographs and said, “I’m



                                       10
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 12 of 31 Page ID #:12



pretty sure this is him.”     Goodman was 75% certain that NORRIS

was the male who rented the 2020 GMC Yukon on January 4, 2021 at

Enterprise Rent-A-Car.     Goodman confirmed that the January 4,

2021 vehicle rental was made with a credit card ending in 4559.

          i.    On February 5, 2021, Newport Beach Police

Detective R. O’Brien obtained a GPS ping warrant for (949) 705-

9403, a telephone number belonging to NORRIS.         The warrant was

signed by the Honorable Craig E. Robison, Orange County Superior

Court Judge.   The GPS ping showed NORRIS staying at the Eight80

Apartment Complex, 1815 Sherington Place, Newport Beach,

California 92663.    Newport Beach Police conducted surveillance

at the Eight80 Apartment Complex.       During the surveillance,

Detective Cooke observed NORRIS standing on the patio of

Apartment VS215.    Sergeant Short contacted the leasing office

for Eight80 and was informed that Apartment VS215 was rented to

a “Brian Surgener.”    The apartment had a $15,000 outstanding

balance in the name of “Brian Surgener.”

          j.    On February 9, 2021, Newport Beach Police

Detective M. Fasano contacted Brian Surgener by telephone.

Surgener told Detective Fasano that Surgener had never signed a

lease for an apartment in the Eight80 Apartment Complex.

Surgener lived at an address in Ladera Ranch, California.           In

August 2019 Surgener lost his wallet, which contained

identification documents and credit cards.         Surgener said that

he had been dealing with identity fraud problems ever since, and

had filed a report with the Orange County Sheriff’s Department,

DR 20-33813.



                                       11
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 13 of 31 Page ID #:13



     D.    Firearms, Ammunition, and Identity/Financial Documents
           Found in Search Warrant at NORRIS’s Residence

     14.   I also learned the following from the Newport Beach

Police Department reports concerning the investigation into

NORRIS.

           a.     On February 10, 2021, the Honorable Richard

Pacheco, Orange County Superior Court Judge, signed a search

warrant for 1815 Sherington Place, Apartment VS215, Newport

Beach, California 92663.     In addition to the search warrant,

NORRIS was on formal probation with search and seizure

conditions.     As Newport Beach Police Officers approached

Apartment VS215, Detective Aguilar observed NORRIS exit

apartment VS215 and stand in front of the door.          Detective

O’Brien approached and observed NORRIS standing by the door to

Apartment VS215 looking down at a cellular telephone.

Detectives took NORRIS into custody and searched his person.

SUBJECT DEVICE 1 and a key to a storage box were found on

NORRIS.

           b.     During the search of Apartment VS215, Sergeant

Short located a large, locked, plastic storage box in the

apartment’s office.     Detective Fasano used bolt cutters to open

the box.   Inside the plastic storage box was a cardboard box.

Inside the cardboard box, Sergeant Short located the following:

                  i.    a Rohm GMBH Model 66 Revolver, .22 caliber,

Serial Number 120811;

                  ii.   a DPMS Model A-15 .223 Caliber Rifle lower

receiver, Serial Number DM10676K;




                                       12
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 14 of 31 Page ID #:14



                iii. a Magpul thirty round rifle magazine

containing twenty-nine .223 rounds;

                iv.   a Magpul thirty round rifle magazine

containing seventeen .223 rounds;

                v.    a Hera Arms thirty round rifle magazine

containing twenty-eight .223 rounds; and

                vi.   a Metal thirty round rifle magazine

containing twenty-three .223 rounds.

          c.    There was also a credit card in the name of

“Wesley Norris” inside the cardboard box.        The key to a storage

box found on NORRIS’s person during his arrest matched the lock

on the plastic storage box.      On February 11, 2021, the firearms

were processed for latent fingerprints and swabbed for DNA by

Detective D. Fitzgerald.

          d.    Also during the search of Apartment VS215, in the

office, detectives located SUBJECT DEVICES 2 through 9 and

SUBJECT DEVICES 12 through 28.

          e.    Detectives found a number of miscellaneous items

in the office, including a United States Postal Service letter

addressed to NORRIS in Apartment VS215, and a number of burglary

tools, to include a vehicle lock out kit, a pry bar, bolt

cutters, wire cutters, and a window punch.

          f.    In a closet in the office, there was a rifle

upper receiver, a .45 caliber round, three loose .223 rounds, a

.38 Special round, and four loose .30 caliber rounds.

          g.    Detective O’Brien examined the upper and lower

rifle receivers discovered separately in the office.          Detective



                                       13
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 15 of 31 Page ID #:15



O’Brien determined that the receivers fit together to form an

assault rifle.    Detective O’Brien put the pieces together and

conducted a successful function check.

          h.      Throughout the apartment, detectives located

evidence of fraudulent activity, including fake United States

Currency totaling $4277, blank check paper, an embosser, two

MSRX6 card scanners, a Magtek card scanner, six PayPal card

readers, and a Zebra card press. Detectives also located SUBJECT

DEVICES 10 and 11 within the apartment.

          i.      The following identity and financial documents

were discovered in the apartment during the search:

                  i.    Rachel Lea Cruz

                        (I)   A Wells Fargo Bank check Number 227 in

the names of Rachel Lea Cruz and Wesley Norris was found in

NORRIS’s apartment.

                        (II) On February 11, 2021, Detective S. Sa

spoke to Rachel Lea Cruz by telephone.        Cruz said that she was

divorced from NORRIS in 2015.      Cruz was contacted by Trader

Joe’s in April 2020 regarding NORRIS using their old checks to

make purchases.    Cruz said the Wells Fargo Bank account for

their marriage was closed after the divorce and that NORRIS had

no authority to continue using the checks.         Cruz reported the

use of the checks to the Riverside County Sherrif’s Office, DR

EV201650058.

                  ii.   Christian Parsons

                        (I)   A fraudulently created check issued to

“Christian Parsons” from the State of California in the amount


                                       14
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 16 of 31 Page ID #:16



of $431, Check Number 1716, was located in NORRIS’s apartment.

The check was clearly fraudulent based on the odd coloring.            The

check was not endorsed or negotiated.

                iii. Brian Surgener

                      (I)   A Mastercard, Serial Number ending in

6450, in the name of Brian Surgener,was located in NORRIS’s

apartment.

                      (II) On February 10, 2021, Detective Fasano

spoke with Surgener by telephone.       Surgener confirmed that

NORRIS did not have permission to have Surgener’s credit card.

                iv.   Nathaniel Sutterfield

                      (I)   A Chase Bank checkbook for Nathaniel

Sutterfieldwas located in NORRIS’s apartment. The checkbook

started at check 129.

                      (II) On February 10, 2021, Detective Fasano

spoke with Sutterfield by telephone.        Sutterfield said that the

account associated with that check was still open.          Sutterfield

was alerted approximately three to four months prior that

someone attempted to cash check number 128 in the amount of

$250.   Sutterfield declined the transaction.        Sutterfield said

that NORRIS did not have permission to possess his checkbook.

                v.    Christopher Velarde

                      (I)   A check payable to Christopher Velarde

was located in NORRIS’s apartment.

                      (II) On February 10, 2021, Detective Fasano

spoke to Velarde by telephone.      Velarde said that the check had




                                       15
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 17 of 31 Page ID #:17



been stolen from his doorstep.       The company issued Velarde a new

check and was not sure what happened to the missing check.

                 vi.     Rose Shapiro

                         (I)   Bank statements for a Union Bank

account in the name of Rose Shapiro.

                         (II) On February 10, 2021, Detective Fasano

spoke to Shapiro by telephone.       Shapiro said that she had not

had any fraudulent activity on her account.

                 vii. Erica Gushue

                         (I)   Three Bank of America checks, numbers

407, 408, and 409, belonging to Erica Martin were located in

NORRIS’s apartment.

                         (II) On February 11, 2021, Detective Sa

spoke to Erica Gushue (nee Martin) by telephone.          Gushue stated

that those checks belonged to an active account belonging to

her.   Gushue did not know how NORRIS obtained her checks and

said that NORRIS did not have permission to have them.

                 viii.         Demarcus Gilliard

                         (I)   A Chase Bank checkbook belonging to

Demarcus Gilliard was located in NORRIS’s apartment.          The

checkbook was missing several checks and started with check

number 132.

                         (II) On February 11, 2021, Detective M.

Hampton, Serial Number 1409, spoke with Demarcus Gilliard by

telephone.    Gilliard confirmed that he had a Chase Bank account

with the same address on the checks.         Gilliard was unaware the




                                        16
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 18 of 31 Page ID #:18



checks were missing.     Gilliard said that NORRIS did not have

permission to have the checkbook.

                 ix.    Weiyi Ni and Fang Meng

                        (I)     A Bank of America checkbook belonging

to Weiyi Ni and Fang Meng was located in NORRIS’s apartment.

                        (II) On February 11, 2021, Detective Hampton

spoke with Weiyi Ni and Fang Meng by telephone.          Ni and Meng

confirmed that they were married.        Ni had ordered checks from

Bank of America in August 2019 but Ni never received them.            Ni

reported the incident and Bank of America cancelled the checks.

Ni and Feng said that NORRIS did not have permission to possess

their checkbook.

                 x.     Noah Blom

                        (I)     A Bank of America check belonging to

The New Wild Rides, Inc. made out to Noah Blom for $1200 on

April 8, 2020.

                        (II) On February 11, 2021, Detective Hampton

spoke to Blom by telephone.        Blom did not recognize the check or

the check issuer.      Blom said that his wallet was stolen from his

vehicle in November 2019.

                        (III)        On February 11, 2021, Detective

Hampton spoke to the owner of The New Wild Rides, Inc., Gene

Giroud, by telephone.     The New Wild Rides, Inc. is located in

Farmingdale, New Jersey.        Giroud said that the check was issued

to Pro Media in California.        Giroud viewed a photograph of the

check by email and confirmed that the check had been washed and




                                         17
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 19 of 31 Page ID #:19



forged.   Giroud said that NORRIS did not have permission to have

his check.

                xi.     Daniel Winant

                        (I)   Two W-2 Forms belonging to Daniel

Winant were located in NORRIS’s apartment.

                        (II) On February 10, 2021, Detective O’Brien

spoke to Winant by telephone.      Winant confirmed that NORRIS did

not have permission to have his documents.

                xii. John Sheldon Kaplan

                        (I)   Three personal identity documents

belonging to John Sheldon Kaplan, two W-2 documents and one tax

income form, were located in NORRIS’s apartment.

                        (II) On February 10, 2021, Detective O’Brien

spoke to Kaplan by telephone.      Kaplan confirmed that NORRIS did

not have permission to have his documents.

                xiii.         Jason Boone

                        (I)   A Mastercard in the name of Jason Boone

was located in NORRIS’s apartment.
                xiv. Lynette Hernandez

                        (I)   Personal information and documents

belonging to Lynette Hernandez were located in NORRIS’s

apartment.

                        (II) On February 11, 2021, Detective T.

Cookespoke with Hernandez by telephone.        Hernandez said that an

office she worked for in Santa Ana was burglarized in 2020.

Hernandez said several of her personal documents and tax forms




                                        18
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 20 of 31 Page ID #:20



were stolen during the incident.       Hernandez said that NORRIS did

not have permission to have her documents or information.

                xv.   ProMedia LLC

                      (I)   Four checks payable to ProMedia were

found in NORRIS’s apartment.      The checks were in various stages

of alteration: (1) Check Number 72696 for $650 dated April 3,

2020 from Competition Products payable to ProMedia; (2) Check

Number 39013 for $700 on April 1, 2020 from Good Vibrations

Racing; (3) Check Number 23793 for $1000 on April 2, 2020 from

ATI Performance Products, Inc.; and (4) Check Number 11883 for

$500 from Optic Armor LLC payable to ProMedia.

                      (II) On February 11, 2021, Detective

Bledstein spoke to the General Manager of ProMedia LLC, Rollie

Miller, by telephone.     Miller said that any missing checks for

his company probably resolved themselves by sending past due

notices or requesting reissued checks.        Miller said that NORRIS

did not permission to have possession of any checks related

ProMedia.

                xvi. Joseph Castellon

                      (I)   A black and white birth certificate

copy belonging to Joseph Castellon was located in NORRIS’s

apartment.

                      (II) On February 11, 2021, Detective

Bledstein spoke to Castellon by telephone.         Castellon said that

his birth certificate had been in his mother’s office.

Castellon said that his mother had a break-in a year prior.

Following the break-in, Castellon had a number of unauthorized


                                       19
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 21 of 31 Page ID #:21



charges on his credit card online.        Castellon said NORRIS did

not have permission to have his birth certificate.

                  xvii.         Lisa Slater

                          (I)   A check in the amount of $1480.56 from

Hoag Clinic payable to Lisa Slater.

                          (II) On February 11, 2021, Detective

Bledstein spoke to Lisa Slater by telephone.         Slater said that

she remembered not receiving the check from Hoag because she had

been waiting for it.       Slater had the check reissued when it did

not arrive.   Slater said NORRIS did not have permission to have

her check.

                  xviii.        Kevin Almandrez

                          (I)   A Barclays Bank check belonging to

Kevin Almandrezwas located in NORRIS’s apartment.

                          (II) On February 11, 2021, Newport Beach

Police Detective E. Geoffroyspoke to Kevin Almandrez by

telephone.    Almandrez said that the check belonged to him.

Almandrez advised that he had been the victim of multiple

vehicle thefts.    Almandrez said that NORRIS did not have

permission to have his check.

                  xix. Diego Segura

                          (I)   Ten checks issued to Orange County

Collision and Glass Center were located in NORRIS’s residence.

                          (II) On February 11, 2021, Detective

Geoffroy spoke with the owner of Orange County Collision and

Glass Center, Diego Segura, by telephone.         Segura said the




                                         20
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 22 of 31 Page ID #:22



checks belonged to an account that was closed.         Segura said that

NORRIS did not have permission to have the checks.

                xx.     Machinery Components, Inc.

                        (I)   A check written from Machinery

Components, Inc. to Pro Media was located in NORRIS’s apartment.

                        (II) On February 11, 2021, Detective

Geoffroy spoke with the Accounting Controller for Machinery

Components, Inc., Betty Baldwin, by telephone.         Machinery

Components, Inc. is located in West Chicago, Illinois.           Baldwin

said that the check had been written to their customer, Pro

Media, but the check never arrived and was eventually voided.

Baldwin said that NORRIS did not have permission to have the

check.

                xxi. Robert Wilkes

                        (I)   An expired United States passport

belonging to Wilkes, as well as mail, a W-9 form, and multiple

photocopies of Wilkes’ passport, California Driver License, and

Social Security Card were located in NORRIS’s apartment.

                        (II) On February 10, 2021, Detective Mesri

spoke to Robert Wilkes by telephone.        Wilkes said that no one

had permission to have the items recovered.

                xxii.         Elizabeth Wilkes

                        (I)   Photocopies of a United States

passport, California Driver License, and Social Security Card

belonging to Wilkes were located in NORRIS’s apartment.




                                       21
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 23 of 31 Page ID #:23



                          (II) On February 10, 2021, Detective Mesri

spoke to Elizabeth Wilkes by telephone.           Wilkes said that no one

had permission to have the items recovered.

                  xxiii.        James Paul

                          (I)   A check belonging to James Paulwas

located in NORRIS’s apartment.        The check was signed and the pay

to the order of and dollar amount was written, but the writing

was faded.   The check appeared to be re-written over the date,

signature, and partial portion of the dollar amount.

                          (II) On February 10, 2021, Detective Mesri

spoke to James Paul by telephone.        Paul said that he had filled

out the check and mailed it to NMCA but that the check had never

been cashed.   Paul said that NORRIS did not have permission to

have the check.

                  xxiv.         Katie Stricklin

                          (I)   A current United States Passport

belonging to Katie Stricklin was located in NORRIS’s apartment.

                          (II) On February 10, 2021, Detective Mesri

spoke to Katie Stricklin by telephone.        Stricklin said that her

passport was stolen from her vehicle on October 27, 2020 in a

window smash vehicle burglary in Huntington Beach, #XX-XXXXXXX.

Stricklin said that NORRIS did not have permission to have her

passport.

                  xxv. Various Checks

                          (I)   Five checks made out to (1) Burton

Family Trust in the amount of $5000, (2) Karen Wences in the

amount of $20, (3) Holly Ramstead in the amount of $75, (4) John


                                         22
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 24 of 31 Page ID #:24



R. and Beverly E. Owen in the amount of $602, and (5) Eric

Stanton-Hoyle in the amount of $883.04.

                xxvi.          Various Vehicle Itms

                        (I)    Seven California license plates, five

vehicle registrations in other people’s names, one fraudulent

vehicle registration, and one driver’s license in the name of

Kristian Sabatino.

     15.   Following the search warrant, NORRIS was arrested for

violations of 459 Commercial Burglary, Cal. Penal Code (“CPC”)

§ 530.5(C)(3) Possession of 10 or More Identification Documents,

CPC § 530.5 (C)(2) Use of Others Identification Documents with

Intent to Defraud, CPC § 496(A) Receiving Stolen Property, CPC

§ 29800(A)(1) Felon in Possession of a Firearm, CPC § 21510(B)

Carry Switchblade Knife on Person, CPC § 32310 Possession of

Large Capacity Firearm, CPC § 30305(A) Possession of Ammunition

by Prohibited Person, CPC § 30605 Possession of Assault Weapon,

CPC § 21510(A) Possession of Switchblade in a Vehicle,

California Health and Safety Code § 11350(A) Possession of

Controlled Substance, and CPC § 22610(A) Felon in Possession of

a Stun Gun.

     E.    NORRIS’s Statement

     16.   Also from reviewing the Newport Beach Police

Department reports, I learned the following.          Following the

search warrant, NORRIS spoke to Newport Beach Police officers.

NORRIS denied any involvement with activity related to an

Enterprise Rent-A-Car.        He further stated he knew Christian

Parsons through a girl they were both friends with, but was


                                        23
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 25 of 31 Page ID #:25



unable to provide a name or phone number for the girl.           He

stated he was currently subleasing apartment VS215 from Brian

Surgener.   He could not provide contact information for

Surgener.

     F.     Interstate Nexus

     17.    On March 12, 2021, FBI Special Agent Trevor Twitchell,

who is a certified ATF interstate nexus examiner, examined the

firearms and ammunition located in NORRIS’s apartment.           Special

Agent Twitchell confirmed that the firearms and ammunition were

manufactured outside of California.         Because the firearms and

ammunition were found in California, it is Special Agent

Twitchell’s opinion that the firearms and ammunition traveled in

and affected interstate commerce.

   V. TRAINING AND EXPERIENCE ON FIREARMS AND FRAUD OFFENSES

     18.    From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

            a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other




                                       24
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 26 of 31 Page ID #:26



individuals involved in criminal activities for future purchases

or referrals.   Such information is also kept on digital devices.

           b.   Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.   Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that they sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

           d.   Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital

devices.




                                       25
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 27 of 31 Page ID #:27



             e.   Persons engaged in a large amount of fraudulent

activity will have records of their fraudulent activity in the

history of their digital devices, to include an internet history

of logging into various bank accounts, photographs of forged

checks and documents, and searches for means/methods to conduct

fraudulent activity.

     19.     Digital devices also carry location information that

can place the user of those devices in specific locations

relevant to thefts leading to the possession of identity

documents.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     20.     As used herein, the term “digital device” includes the

SUBJECT DEVICES.

     21.     Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are




                                       26
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 28 of 31 Page ID #:28



replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

          b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.   For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

          d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously




                                       27
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 29 of 31 Page ID #:29



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     22.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction. Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     23.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical



                                       28
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 30 of 31 Page ID #:30



feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

          b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices to be searched.

          c.    The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device; here, I believe NORRIS to be the user of all of the

SUBJECT DEVICES.    Thus, the warrant I am applying for would

permit law enforcement personnel to, with respect to any device

that appears to have a biometric sensor and falls within the

scope of the warrant: (1) depress NORRIS’s thumb- and/or fingers

on the device(s); and (2) hold the device(s) in front of

NORRIS’s face with his or her eyes open to activate the facial-,

iris-, and/or retina-recognition feature.




                                       29
Case 8:21-cr-00080-JLS Document 1 Filed 03/19/21 Page 31 of 31 Page ID #:31



     24.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                       VII. ITEMS TO BE SEIZED

     25.   Based on the foregoing, I respectfully submit that

there is probable cause to believe that the items listed in

Attachment B, which constitute evidence of violations of the

Subject Offenses, will be found on the SUBJECT DEVICES.

                         VIII.       CONCLUSION

     26.   Additionally, for all the reasons described above,

there is probable cause to believe that NORRIS has committed a

violation of Felon in Possession of a Firearm and Ammunition, 18

U.S.C. § 922(g)(1).



                                             /s/
                                        Meagan M. Buckley, Special
                                        Agent
                                        Federal Bureau of
                                        Investigation

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  19th day of
telephone on this ____
March 2021.


 DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                       30
